: Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 3-5, 7-11, and 13-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection mailed 11/26/2021, Examiner Markman indicated allowable subject matter in dependent claims. In the Response After Final Action submitted on 1/25/2022, Applicant did not include the indicated allowable subject matter within the independent claims. Examiner entered the submission into record and maintained the previously indicated allowable subject matter.
Applicant then filed a second After Final Response on 3/3/2022, incorporating the previously indicated allowable subject matter in independent claim form.
Claims 3-4, 7-8, and 13-14 were amended to be rewritten in independent form and include all of the limitations of the previous base claim and intervening claims. Specifically, claims 3 and 4 have both been amended to be in the independent form and have incorporated all of the subject matter of previous claims 1 and 2. Claims 7 and 8 have both been amended to be in the independent form and have incorporated all of the subject matter of previous base claim 6. Claims 13 and 14 have both been amended to be in the independent form and have incorporated all of the subject matter of previous base claim 12. Examiner has reviewed the submission, updated the search, and determined that the application is now in condition for allowance. 
independent claim 3) or shortened and lengthened (independent claim 4) is not taught by the combination of prior art. Gerber, the tertiary reference cited above, teaches a pivoting nature of the dressing stones, wherein the grinding spindles are moved in the vertical direction to make contact. Modification of the combined prior art in order to meet the limitations as combined in the claim scopes would require extensive modification relying upon hindsight. These modifications would require altering the tertiary reference to include structures which are neither taught not suggested. Thus, the combination of elements as recited in the scopes of claims 3 and 4 were found novel and are considered allowable over the prior art. Claim 5 is considered allowable over the prior art due to dependency from claim 4.
Claims 7, 8, 13, and 14 contain the same subject matter of claims 3 and 4, and thus are considered allowable for the reasons stated above. The specific type of moment between retracted and operative positions, i.e. upward and downward (claims 7 and 13) or shortened and lengthened (claims 8 and 14) is not taught by the combination of prior art. Thus, independent claims 7, 8, 13, and 14 are additionally neither disclosed, taught, suggested, or rendered obvious in view of the prior art. The combination of claim elements as recited in the independent claims, in addition to the amendments filed in the After Final Response of 3/3/2022, places the application in condition for allowance. 
Claims 5, 9-11, and 15-17 are allowable due to their dependency from an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723